Citation Nr: 1621667	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-03 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the Army National Guard (Guard) from February 12, 2002 to March 27, 2002.  He also had prior periods of inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The appellant and his father presented sworn testimony at a hearing before the undersigned in October 2014.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was remanded by the Board in February 2015 for additional development.  Unfortunately, the Board finds that remand is again necessary.  

The claim of entitlement to service connection for asthma must be remanded to provide the appellant with a VA examination addressing whether the disorder was incurred in or aggravated during his period of ACDUTRA from February 2002 to March 2002.  His service treatment records (STRs) and other military records show that he developed shortness of breath, coughing and wheezing during a gas chamber training exercise in February 2002.  He was found to have asthma.  He reported that he did not have any shortness of breath, wheezing or any other asthma symptoms prior to the gas chamber training.  See February 2002 STR; see also March 2002 Entrance Physical Standards Board Findings; October 2014 Hearing Tr. at 8-10.  His father also testified that the appellant did not have any problem breathing prior to this period of ACDUTRA.  See October 2014 Hearing Tr. at 14.  Thus, the Board finds that remand is in order to provide the appellant with a VA examination addressing whether his asthma was incurred in or aggravated by his February 2002 to March 2002 period of ACDUTRA.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant's claim of entitlement to service connection for a cervical spine disorder must also be remanded for further development.  He asserts that he was injured in a motor vehicle accident (MVA) while driving to weekend drill, and that his current cervical spine disorder is a result of the MVA.  Hearing Tr. at 3-4, 7.  His medical records from November 2001 and December 2001 confirm that he reported being in a MVA on October 13, 2001.  In an attempt to verify the appellant's periods of ACDUTRA and INACDUTRA, his Master Military Pay Account records were obtained.  These records show that he was not paid for weekend drill or period of ACDUTRA/INACDUTRA during the month of October 2001; however, it is unclear from these records whether he had been ordered for weekend drill during the month of October 2001 (but failed to attend).  Thus, remand is necessary so that additional documentation in this regard can be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  

2.  Ask the appellant to identify any additional medical records he would like to have considered in connection with his appeal.  Any identified records for which an authorization is provided should be sought.

3.  After obtaining any identified records (to the extent possible), schedule the appellant for a VA examination to determine the onset and etiology of his asthma.  The entire claims file, to include a copy of this remand, must be made available to the examiner.  The examiner should answer the following:

Is it at least as likely as not that the appellant's asthma preexisted his period of ACDUTRA from February 2002 to March 2002?  

If so, is it at least as likely as not that the gas chamber training in which he participated caused a worsening of his asthma beyond its natural progression? 

If not, is it at least as likely as not (a 50 percent probability or greater) that the appellant's asthma is related to a disease or injury incurred during his period of ACDUTRA from February 2002 to March 2002, including the gas chamber training in which he participated?


In reaching his or her conclusions, the examiner should consider the February 2002 and March 2002 STRs showing that he developed shortness of breath, coughing and wheezing during a gas chamber training exercise in February 2002 and denied having these symptoms prior to the training exercise.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

4.  Verify whether the appellant was ordered to weekend drill/ACDUTRA/INACDUTRA during the month of October 2001 or missed any period of weekend drill/ACDUTRA/INACDUTRA during that month.  Provide specific dates.  The Board notes that the appellant served in the Army National Guard and as such, it may be appropriate to contact the State Adjutant General's Office to obtain the proper documentation.  

5.  If and only if the records show that the appellant was ordered to weekend drill the weekend of his motor vehicle accident on October 13, 2001, then schedule him for an appropriate VA examination to determine the current nature and etiology of his cervical spine disorder.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the appellant's cervical spine disorder is related to the October 13, 2011 MVA.  

6.  Then readjudicate the issues on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

